Exhibit 10.4

LOGO [g188603g78q75.jpg]

PHILIP MORRIS

MANAGEMENT SERVICES S.A.

 

TELEPHONE: (41-21) 618 41 84         AVENUE DE COUR 107 CABLE: SWIPOLD LAUSANNE
      CASE POSTALE TELEX: 45 45 64       1001 LAUSANNE TELEFAX: (41-21) 618 46
18       SWITZERLAND

 

CONFIDENTIAL

       

 

Mr Matteo Pellegrini            Lausanne, March 24, 2003    C/o Philip Morris
Italy S.p.A.       Via Salandra 18       00187 Roma       Italy      

Dear Mr Pellegrini,

This letter confirms the details of your secondment, effective April 1, 2003, to
our affiliate, Philip Morris Asia Ltd. (“the Affiliate”), in the capacity of
President Asia Pacific. This secondment is foreseen for a period of
approximately two to three but no commitment can be made as to its exact
duration. The terms and conditions contained herein supplement your contract of
employment with Philip Morris Management Services S.A. (“the Company”) dated
March 24, 2003 and should be read in conjunction with it.

During this secondment, you will continue to be employed by the Company, but you
will be based in Hong Kong, and will report to and work under the supervision of
the President & CEO who shall determine the specific scope of your work and
responsibilities. Throughout the secondment you are expressly not authorized to
bind the Company in any way.

Your compensation and other benefits and terms of employment during your
secondment to the Affiliate will continue to be determined in accordance with
your contract with the Company, except as follows:

 

1. During the period of this secondment, your vacation entitlement will be 25
days per calendar year, in accordance with the PMI International Assignment
Policy.

At the end of your secondment to the Affiliate, your compensation, benefits and
other terms of employment will be adjusted to conform to the corresponding
schemes and policies applicable to your next assignment.



--------------------------------------------------------------------------------

Mr Matteo Pellegrini

   Page No. 2

 

 

Your employment by the Company, and the terms of your secondment to the
Affiliate, shall be governed by substantive and procedural Swiss law, without
giving effect to the principles thereof relating to conflicts of laws.

Please indicate your acceptance of the foregoing by countersigning and returning
the enclosed copy of this letter to the attention of Jessica Wallentin,
International Assignments, Lausanne, Switzerland.

Yours sincerely,

PHILIP MORRIS MANAGEMENT SERVICES S.A.

 

By

 

LOGO [g188603g73d38.jpg]

  Alistair Davison   Director

 

By

  

LOGO [g188603g37j41.jpg]

    Acknowledged and agreed    Gonzague Dufour        Director            LOGO
[g188603g91b42.jpg]        Date: 17.4.03

Enclosures



--------------------------------------------------------------------------------

LOGO [g188603g78q75.jpg]

PHILIP MORRIS

MANAGEMENT SERVICES S.A.

 

TELEPHONE: (41-21) 618 41 84         AVENUE DE COUR 107 CABLE:SWIPOLD LAUSANNE
      CASE POSTALE               TELEX: 45 45 64       1001 LAUSANNE    TELEFAX:
(41-21) 618 46 18       SWITZERLAND

 

CONFIDENTIAL

          Mr Matteo Pellegrini    Lausanne, March 24, 2003    C/o Philip Morris
Italy S.p.A.       Via Salandra 18       00187 Roma       Italy      

Dear Mr Pellegrini,

This letter confirms the terms of your employment effective April 1, 2003 with
Philip Morris Management Services S.A. (“the Company”).

For the purposes of benefits which are linked to seniority in the Company, your
initial entry date in the PM group of companies will be taken into account,
i.e., July 15, 1991.

Compensation

The elements of your compensation are set forth on the attached sheet. Your base
salary will be paid in twelve (12) equal monthly instalments and reviewed
annually, for the first time on April 1, 2004.

As explained in the PMI International Assignment Policy (“the Policy”), when
working for the Company on a foreign assignment, your compensation is adjusted
in several ways to enable you to maintain a reasonably comparable home country
standard of living in the host location and allowing for the costs (personal
income taxes, social security contributions, participation in other mandatory
state schemes, home country contributory benefit schemes and housing and
utilities) for which you would normally be responsible while working in your
home country. Your home country, for the purpose of your remuneration package,
shall be deemed to be Lausanne, Switzerland. Your point of origin for the
purposes of home leave will be deemed as Geneva, Switzerland.



--------------------------------------------------------------------------------

Mr Matteo Pellegrini

   Page No 2

 

 

Pension

You will continue to be a member of the “Caisse de pensions Philip Morris en
Suisse, providing old age, disability, and survivor’s benefits. For further
details, please refer to the Pension Fund regulations.

According to the current Pension Fund regulations, you will pay a contribution
equivalent to 6% of your pensionable salary. Your contribution will be deducted
each month from your salary.

Accident Insurance

During your employment with the Company, you are covered by a group accident
insurance policy in accordance with the Federal Accident Insurance Law (LAA). In
the event of occupational and non-occupational accidents this provides you with
the following basic insurance coverage, free of charge:

 

•  

Reimbursement of health care costs;

 

•  

Salary continuation;

 

•  

Survivor’s benefits;

 

•  

Permanent disability benefits.

Since the benefits provided under this law are minimum standards, the Company
supplements them through a separate insurance contract as follows:

 

•  

Full reimbursement of health care costs irrespective of the doctor’s rates
charged and the rate level for hospital room and board;

 

•  

Annual base salary guaranteed for two (2) years from the day of the accident.

Life Insurance

Within the scope of the insurance carrier regulations and in co-ordination with
the Pension Fund, you are provided, free of charge, with insurance cover in case
of death and permanent disability.

Health Insurance

You will join the Company group health insurance contract. Employees and their
eligible dependents (spouse and dependent children up to age 18 or up to age 25
if full time student or apprentices) are enrolled into this group health
insurance scheme. The Company bears a substantial portion of the insurance
premium cost. International Assignments will provide you full details of the
coverage.

In addition, 100% of the annual base salary is paid for up to two (2) years from
the first day you are unable to work due to a long-term illness. This cover is
provided free of charge.



--------------------------------------------------------------------------------

Mr Matteo Pellegrini    Page No 3

 

 

Medical Examination

You and your relocating family will be entitled to both a pre-assignment and an
annual personal medical examination as detailed in the Policy.

Vacation

Your annual entitlement to vacation will be 20 days per calendar year and will
be increased to 25 days per calendar year from your 5th year of service with
Philip Morris Companies or age 50 (whichever comes first). Your entitlement will
be further increased to 30 days per calendar year after the age of 55 and 10
years of service.

Your entitlement to public holidays will be in accordance with local office
practice.

Confidentiality and Confidential Information

The terms and conditions of your employment, whether set out herein or notified
separately to you in writing, are strictly confidential. You must also take
reasonable steps to ensure that all confidential and commercially sensitive
information belonging to or concerning the Company or any of its affiliates is
safeguarded, and you will return any such information maintained in written or
other tangible form promptly following the termination of your employment.

Privacy Policy and Data Protection

As part of Philip Morris International’s career and skills development program,
information about your employee status, personnel profile and similar matters
may be transmitted to the Company’s affiliates, whether in Switzerland or
elsewhere. This information is treated confidentially and in accordance with
Philip Morris International’s Privacy Policy and Principles. By signing this
letter, you will consent to such transmittal, though you may at any time
withdraw this consent by notice in writing to the Human Resources Department.

Expatriate Status

In accepting the terms and conditions of employment contained herein, you
acknowledge that the Company requests that you accept an assignment to work on
behalf of an affiliate of the Company. In the event that you agree to accept
such an assignment, you acknowledge that your benefits and entitlements as an
expatriate will be determined in accordance with the Policy and that you will
not be eligible for any duplication of such benefits and entitlements. However,
you will be notified separately in writing of your entitlement to any further
benefits for which you become eligible as a consequence of your acceptance of an
assignment.



--------------------------------------------------------------------------------

Mr Matteo Pellegrini

   Page No 4

 

 

Miscellaneous

This letter, when countersigned by you, will represent the complete agreement
between you and the Company concerning its subject matter and will supersede and
replace any previous agreements or understandings between you and the Company or
any of its affiliates. This agreement may not be modified or waived in any
respect except in a written document duly signed by you and the Company.

This agreement will be governed by and construed in accordance with Swiss law.
The Company’s Human Resource policies shall also apply.

Please indicate your acceptance of the foregoing by countersigning and returning
the enclosed copy of this letter to the attention of Jessica Wallentin,
International Assignments, Lausanne, Switzerland.

Yours sincerely,

PHILIP MORRIS MANAGEMENT SERVICES S.A.

 

By

 

LOGO [g188603g73d38.jpg]

  Alistair Davison   Director

 

By

  

LOGO [g188603g37j41.jpg]

    Acknowledged and agreed   

Gonzague Dufour

Director

          

LOGO [g188603g91b42.jpg]

       Date: 17.4.03